DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2020 has been entered.
 
Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondences submitted on 07/15/2020. In the paper of 07/15/2020, Applicant amended claims 52-56 and canceled claims 58-59 and 64-67 and added new claims 71-76. 

Status of the Claims
Claims 52, 54-56, 68-76 are under examination. Amended Claim 53 herein remains withdrawn.

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 52, 54-56, 58-59 and 64-70 under 35 U.S.C. 103 as being unpatentable over Filen (WO2014/173963) in view of Marguiles et al. (2005, Nature 437(7057):376-80) as evidenced by Marguiles et al. (2005, Supplementary Methods pp 1-34) and White et al. (2009, BMC Genomics 19; 10:116 pp 1-12) as stated in the Final Office action of  04/16/2020 is withdrawn based on Applicant’s claim amendments and in view of Applicant’s Remarks (07/15/2020) on page 6, 2nd para through page 10, 1st paragraph, found to be persuasive. 
Status of the Election/Restrictions
Claim 52 is allowable. Accordingly, the restriction requirement as set forth in the Office action mailed on 05/30/2018 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Specifically, claim 53 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim 52. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: 
(1) Filen et al. (WO2014/173963, pub. Oct 30, 2014: see the Final Office action of 04/16/2020 for noted teachings);
(2) Hoser et al. (US2008/0286825, pub. Nov 20, 2008), 
i.e. U.S. Patent No. 7,824,890 (pub Nov 2, 2010); 
(3) Hoser et al. (US2011/0123991, pub. May 26, 2011), 
i.e. WO2009/150467 (pub. Dec 17, 2009); 

.
The prior art of Filen et al. (2014), Hoser et al. (2008) and Hoser et al. (2011) above, do not teach or suggest a strand invasion amplification (SIBA) method that provides under isothermal conditions, 
an upstream primer and a downstream primer,
a recombinase,
a first strand invasion oligonucleotide having a non-extensible 3’ termini, 
 a second strand invasion oligonucleotide having a non-extensible 3’ termini, 
wherein said first and second strand invasion oligonucleotides are configured to bind a nucleic acid sequence of unknown sequence in an anti-parallel orientation, said nucleic acid sequence is flanked by an upstream binding region comprising a first adaptor sequence and a downstream binding region comprising a second adaptor sequence and wherein said upstream and downstream binding regions are present in opposing strands of said nucleic acid.
The instant method is distinct from the cited references as it uses two separate strand invasion events, one upstream and one downstream respective to the nucleic acid to be amplified, wherein the first strand invasion and second strand invasion oligonucleotides bind the unknown nucleic acid sequence in an anti-parallel orientation , said first strand invasion oligonucleotide binds the first adaptor region upstream and flanking unknown nucleic acid sequence and said second strand invasion oligonucleotide binds the second adaptor region flanking unknown nucleic acid sequence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Claims 52, 54-56 and 68-76 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 17, 2021